UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 98-11405
                   Lower Ct. No. 3:83-CV-585-H
                     _______________________

ASSOCIATION CONCERNED ABOUT TOMORROW,
INC.,(“ACT”) AND HARRY ENGLERT,

                                              Plaintiffs-Appellants,

                                versus

RODNEY E. SLATER, ET AL,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                     Civil Docket # 83-CV-585
_________________________________________________________________

                           February 9, 2000

Before REYNALDO G. GARZA, JONES, and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

          The court has carefully considered this appeal in light

of the parties’ briefs, and argument, the district court opinion,

and our independent research. Having done so we find no reversible

error.

          First, FHWA’s approval of State Highway 161 (“SH 161")

complied with the conformity requirements of the Clean Air Act.

FHWA needed to show that the project it approved, which was a 4/6-

mainlane freeway, met the Clean Air Act conformity requirements.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See 42 U.S.C. § 7506(c)(1); City of Alexandria v. Slater, No. 99-

5520, 1999 WL 1204341, *6 (D.C. Circuit December 17, 1999).                     This

it did.   FHWA did not need to show conformity for an 8/10-mainlane

freeway   because    approval       of   a    project’s    footprint   does     not

constitute    approval    of    a    project’s      construction.         As    FHWA

acknowledges, any future expansion of SH 161 into its 8/10-mainlane

footprint will require additional Clean Air Act analysis.                        But

until that time, there is no violation of the Clean Air Act.

            Second, to the extent appellants have preserved any

challenges    to    the   sufficiency         of   the    environmental      impact

statement,   the    district    court        thoroughly   explained    why     those

challenges are meritless.

            Finally, FHWA conducted a proper review of SH 161 under

section 4(f) of the Department of Transportation Act, inasmuch as

it was not arbitrary, capricious, or an abuse of discretion for the

Secretary not to consider alternative routes that were neither

feasible nor prudent.          The judgment of the district court is

AFFIRMED.